813 F.2d 401Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joe N. JACKSON, Plaintiff-Appellant,v.CELANESE FIBERS OPERATIONS, Defendant-Appellee.
No. 86-3591.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 20, 1986.Decided Dec. 17, 1986.

Before PHILLIPS, WILKINSON and WILKINS, Circuit Judges.
Joe N. Jackson, appellant pro se.
Max Daniel McGinn, Brooks, Pierce, McLendon, Humphrey & Leonard, for appellee.
PER CURIAM:


1
Joe N. Jackson appeals the dismissal of his Title VII, 42 U.S.C. Sec. 2000(e), and pendent state employment discrimination claims.  The district court dismissed Jackson's action on May 12, 1986.  Jackson did not file a notice of appeal until July 31, 1986, well beyond the appeal period outlined in Fed.R.App.P. 4.  Jackson did not file a motion to file a belated notice of appeal with the district court.  Jackson's letter to the district court on May 21, 1986 was neither filed with the court nor served upon opposing parties, and cannot be considered a Fed.R.Civ.P. 59(e) motion to reconsider which might toll the appeal period.


2
Jackson's appeal is untimely and must be dismissed for lack of jurisdiction.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


3
DISMISSED.